Exhibit 10.1

EXECUTION COPY

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of June 10, 2020,
is entered into by and among Mr. Jitse Groen (“Shareholder”), and Grubhub Inc.,
a Delaware corporation (the “Company”).

WHEREAS, simultaneously with the execution and delivery of this Agreement, Just
Eat Takeaway.com N.V., a public company with limited liability (naamloze
vennootschap) incorporated under the laws of the Netherlands (“Parent”),
Checkers Merger Sub I, Inc., a Delaware corporation and wholly owned Subsidiary
of Parent, Checkers Merger Sub II, Inc., a Delaware corporation and wholly owned
Subsidiary of Parent, and the Company are entering into that certain Agreement
and Plan of Merger, dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time after the date hereof, the
“Merger Agreement”);

WHEREAS, Shareholder or any of its controlled Affiliates are the sole record and
beneficial owner of such number of ordinary shares (gewone aandelen), nominal
value €0.04 per share, of Parent (each, a “Share”) and sole beneficial owner of
the other Equity Interests (as defined herein), in each case, as set forth on
Shareholder’s signature page hereto;

WHEREAS, the consummation of the Mergers requires receipt of the Parent
Shareholder Approval; and

WHEREAS, as a condition to the Company’s willingness to enter into the Merger
Agreement, the Company has requested that Shareholder agree, and Shareholder has
agreed to, enter into this Agreement simultaneously with the execution and
delivery of the Merger Agreement and abide by the covenants and obligations with
respect to such Shareholder’s Covered Shares (as defined herein).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and upon the terms and
subject to the conditions set forth in this Agreement, the parties hereby agree
as follows:

Section 1. Certain Definitions. For the purposes of this Agreement, capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings ascribed to them in this Section 1, or if not defined in this
Section 1, the respective meanings ascribed to them in the Merger Agreement:

“Additional Owned Shares” means all Shares that are beneficially owned by
Shareholder or any of its controlled Affiliates and are acquired after the date
hereof and prior to the termination of this Agreement (including through the
exercise of stock options, warrants or similar rights, or the vesting,
conversion or exchange of securities, or the acquisition of the power to vote or
direct the voting of such Shares).

“Affiliate” has the meaning set forth in the Merger Agreement; provided that,
for the avoidance of doubt, Gribhold B.V., a Dutch private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) (“Gribhold”), is
a controlled Affiliate of Shareholder as of the date hereof; and provided,
further, that Parent shall not be deemed to be an Affiliate of Shareholder.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 promulgated under
the 1934 Act.

“control” (including, with its correlative meaning, “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

“Covered Shares” means the Owned Shares and Additional Owned Shares.



--------------------------------------------------------------------------------

“Equity Interests” means (i) any share in the capital of Parent, (ii) any
securities (including debt securities) convertible into, or exchangeable or
exercisable for, any such shares in Parent’s capital, or (iii) any options,
warrants, calls, subscriptions or other rights, convertible securities,
agreements or commitments obligating Parent to issue, transfer or sell any
shares in Parent’s capital or other equity interest in Parent or other Parent
Securities.

“Existing Pledges” means the pledges vested over, in aggregate, 15,304,796 Owned
Shares.

“Owned Shares” means all Shares which are beneficially owned by Shareholder or
any of its controlled Affiliates as of the date hereof.

“Permitted Transfer” means (a) a Transfer of Covered Shares solely in connection
with the payment of the exercise price and/or the satisfaction of any tax and
social security obligations arising from the exercise of any stock options,
warrants or similar rights to acquire Shares, or the vesting of any other Equity
Interests, (b) a Transfer of Covered Shares with the Company’s prior written
consent, (c) a Transfer of Covered Shares (i) to any member of Shareholder’s
immediate family or to a trust for the benefit of Shareholder or any member of
Shareholder’s immediate family or for any bona fide tax planning purposes or
(ii) upon the death of Shareholder pursuant to the terms of any trust or will of
Shareholder or by the applicable Laws of intestate succession, (d) a Transfer of
Covered Shares to a controlled Affiliate of Shareholder, (e) the creation of
customary security rights pursuant to the general conditions of a bank operating
in the Netherlands based on the General Banking Conditions drawn up in
consultation between the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentenbond), or any other
general conditions used by, or agreement or arrangement with, a bank operating
in the Netherlands to substantially the same effect or (f) the creation of a
right of pledge over up to in the aggregate (not including the Existing Pledges)
100,000 Shares and/or other Equity Rights, without granting voting rights to the
pledgee; provided that, for purpose of clause (c)(i) and clause (d), prior to
the effectiveness of such Transfer, such transferee executes and delivers to the
Company a written agreement, in form and substance acceptable to the Company
(such acceptance not to be unreasonably withheld, delayed or conditioned), to
assume all of Shareholder’s obligations hereunder in respect of the Covered
Shares subject to such Transfer and to be bound by the terms of this Agreement
with respect to the Covered Shares subject to such Transfer, to the same extent
as Shareholder is bound hereunder and to make each of the representations and
warranties hereunder in respect of the Covered Shares transferred as Shareholder
shall have made hereunder (a “Transfer Agreement”).

“Transfer” means, with respect to a Covered Share, the transfer, pledge,
hypothecation, encumbrance, granting of a usufruct, assignment or other
disposition (whether by sale, merger, consolidation, liquidation, dissolution,
dividend, distribution or otherwise, including the tendering in any tender or
exchange offer) of such Covered Share or the beneficial ownership thereof or any
of the economic consequences of ownership thereof, the offer to make such a
transfer or other disposition, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” shall have a correlative meaning.

Section 2. Voting Agreement. At any meeting of the shareholders of Parent,
including the Parent Shareholders Meeting, however called, and in any other
circumstance in which the vote, consent or other approval of the shareholders of
Parent is sought as to a matter described in any of clauses (a)
 through (e) below (each, a “Parent Stockholder Meeting”), Shareholder hereby
agrees that Shareholder shall, and if any of its Covered Shares are held by a
nominee for such Shareholder, Shareholder shall cause the holder of record of
any such Covered Shares to, including by delivering to the Secretary of the
Company a duly executed proxy card: (i) appear at each Parent Stockholder
Meeting or otherwise cause all Covered Shares beneficially owned by it as of the
record date to be counted as present thereat for purposes of calculating a
quorum (if applicable); and (ii) vote (or cause to be voted), by proxy or in
person, all Covered Shares beneficially owned by Shareholder as of the relevant
record date and entitled to be voted:

(a) for the Transaction Proposals, the Board Nominations and the Pre-Emptive
Rights Authorization;

 

2



--------------------------------------------------------------------------------

(b) at the request of the Company, for the approval of any other matter
submitted by Parent for shareholder approval at a Parent Stockholder Meeting
related to the Transactions; provided, however, that with respect to such other
matter (i) the Parent Boards have recommended that the shareholders of Parent
vote to approve such matter at such Parent Stockholder Meeting (and such
recommendation has been supported in writing by the Company) and (ii) nothing in
this Agreement shall be interpreted as creating an obligation of Parent to
submit any such matter of the Company for such shareholder approval or to
recommend that the shareholders of Parent vote to approve any such matter;

(c) against any Parent Takeover Proposal, any agreement providing for any Parent
Takeover Proposal or any matter submitted for shareholder approval at a Parent
Stockholder Meeting related to a Parent Takeover Proposal; and

(d) against any proposal, action or agreement that would reasonably be expected
to (i) prevent or nullify any provision of this Agreement, (ii) result in a
material breach of any covenant, representation, warranty or any other
obligation or agreement contained in the Merger Agreement or this Agreement,
(iii) result in any condition to the consummation of the Mergers set forth in
Article VI of the Merger Agreement not being satisfied or (iv) prevent or
materially delay, frustrate or impede the approval, implementation or
consummation of any of the Transactions, or any of the documentation or
transactions included in, contemplated by, or in connection with, the Merger
Agreement or this Agreement.

Additionally, Shareholder shall not, and shall cause its controlled Affiliates
not to, propose, commit or agree to take, or publicly affirmatively support, any
action inconsistent with any of the foregoing clauses (a) through (d).

Section 3. No Disposition or Adverse Act. Shareholder hereby covenants and
agrees that, except as contemplated by this Agreement, Shareholder shall not,
and shall cause its controlled Affiliates not to, (i) Transfer, offer to
Transfer or consent to any Transfer of any or all of the Covered Shares, other
Equity Interests beneficially owned by Shareholder or one of its controlled
Affiliates, or any interest in such Covered Shares or other Equity Interests,
without the prior written consent of the Company (other than Permitted
Transfers, in which case, where so required in accordance with the terms of this
Agreement, such transferee shall deliver to the Company a Transfer Agreement),
(ii) enter into any contract, option or other agreement with respect to any
Transfer (other than Permitted Transfers, in which case, where so required in
accordance with the terms of this Agreement, such transferee shall deliver to
the Company a Transfer Agreement) of any or all Covered Shares, other Equity
Interests beneficially owned by Shareholder or one of its controlled Affiliates,
or any interest in such Covered Shares or other Equity Interests, (iii) grant
any proxy, power-of-attorney or other authorization or consent in or with
respect to any or all of the Covered Shares or other Equity Interests
beneficially owned by Shareholder or one of its controlled Affiliates
inconsistent with Shareholder’s voting or consent obligations in Section 2, (iv)
deposit any or all of the Covered Shares into a voting trust or enter into a
voting agreement or arrangement with respect to any or all of the Covered Shares
or other Equity Interests inconsistent with Shareholder’s voting or consent
obligations in Section 2 or (v) dispose of shares or any other equity interests
in, or take any other action with respect to, any of Shareholder’s controlled
Affiliates that holds one or more Covered Shares such that any such controlled
Affiliate would no longer be a controlled Affiliate of Shareholder. Any
attempted Transfer of Covered Shares, other Equity Interests or any interest
therein in violation of this Section 3 shall be null and void.

Section 4. Additional Agreements.

(a) Certain Events. In the event of any stock split, stock dividend, merger,
demerger, reorganization, recapitalization or other change in the capital
structure of Parent affecting the Covered Shares or the acquisition by
Shareholder or any of its controlled Affiliates of Additional Owned Shares or
other Equity Interests, this Agreement and the obligations hereunder shall
automatically attach to any Additional Owned Shares or other Equity Interests
issued to or acquired (and owned or beneficially owned) by Shareholder or any of
its controlled Affiliates.

 

3



--------------------------------------------------------------------------------

(b) Update of Beneficial Ownership Information. Promptly following the written
request of the Company or upon the acquisition of any Covered Shares or other
Equity Interests, Shareholder will send to the Company a written notice setting
forth the number of Covered Shares and other Equity Interests beneficially owned
by Shareholder or by its controlled Affiliates who become holders of the Covered
Shares or Equity Interests, as applicable.

(c) Waiver of Rights and Actions. Shareholder hereby (i) waives and agrees not
to, and Shareholder shall cause its controlled Affiliates not to, exercise any
rights to object to or challenge the consummation of any of the Mergers or any
other Transactions and (ii) agrees not to, and Shareholder shall cause its
controlled Affiliates not to, bring, commence, institute, maintain, join in,
prosecute or voluntarily aid, and to take all actions necessary to opt out of
any class in any class action with respect to, any claim, appeal or proceeding,
derivative or otherwise, against Parent, the Company, their respective directors
or officers or any of their respective successors, in each case relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement, or
the consummation of any of the Mergers or any other Transactions, including any
claim (x) challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement or the Merger Agreement, (y) alleging a breach
of any fiduciary duty of any of the Parent Boards (or any member thereof) in
connection with this Agreement, the Merger Agreement, the Mergers or any other
Transactions or (z) making any claim with respect to public disclosures by
Parent or the Company in connection with the Merger Agreement, this Agreement,
the Mergers or any other Transactions.

(d) Communications. Shareholder hereby (i) consents to and authorizes the
publication and disclosure by Parent and the Company of Shareholder’s identity
and holding of Covered Shares, and the nature of Shareholder’s commitments,
arrangements and understandings under this Agreement, in any public disclosure
document required by applicable Law (including in any filings with the SEC) in
connection with the Transactions and (ii) agrees as promptly as practicable to
notify Parent and the Company of any required corrections with respect to any
written information supplied by Shareholder specifically for use in any such
disclosure document.

Section 5. Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to the Company as follows:

(a) Title. As of the date hereof, either Shareholder or Gribhold is the sole
record and beneficial owner of the Shares and Shareholder is the beneficial
owner of the other Equity Interests, in each case, set forth on Shareholder’s
signature page hereto (the “Disclosed Owned Shares”). To the extent the
Disclosed Owned Shares are Shares, they are fully paid up. The Disclosed Owned
Shares constitute all of the Shares and other Equity Interests owned of record
or beneficially by Shareholder or its controlled Affiliates as of the date
hereof, and neither Shareholder nor any of its controlled Affiliates is the
beneficial owner of any other Shares or other Equity Interests. Either
Shareholder or Gribhold has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 2 and all other
matters set forth in this Agreement (except Section 3), in each case with
respect to all of the Covered Shares with no limitations, qualifications or
restrictions on such rights (except for under the Existing Pledges regarding the
voting rights becoming exercisable by the pledgee or, in case of execution of
any of the Existing Pledges, a third party), subject to applicable securities
Laws and the terms of this Agreement. Other than pursuant to the Existing
Pledges, either Shareholder or Gribhold has sole power of disposition and sole
power to issue instructions with respect to the matters set forth in Section 3,
in each case with respect to all of the Covered Shares with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
Laws and the terms of this Agreement. Other than pursuant to the Existing
Pledges, as of the date hereof, neither Shareholder nor any of its controlled
Affiliates has entered into any agreement to Transfer any Owned Shares. Except
as permitted by this Agreement, the Covered Shares are now, and at all times
during the term hereof will be, held by Shareholder or any of its controlled
Affiliates (except in case of an execution of any of the Existing Pledges), or
by a nominee or custodian for the benefit of Shareholder or any of its
controlled Affiliates, free and clear of any Liens (other than the Existing
Pledges), subject to applicable securities Laws and the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Authority. Shareholder has all necessary power and authority to execute and
deliver this Agreement, to perform Shareholder’s obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Shareholder of this Agreement, the performance by Shareholder of
its obligations hereunder and the consummation by Shareholder of the
transactions contemplated hereby have been duly and validly authorized by
Shareholder and no other actions or proceedings on the part of Shareholder are
necessary to authorize the execution and delivery by it of this Agreement, the
performance by Shareholder of its obligations hereunder or the consummation by
Shareholder of the transactions contemplated hereby. This Agreement has been
duly authorized and validly executed and delivered by Shareholder, and, assuming
due authorization, execution and delivery by the Company, constitutes a legal,
valid and binding obligation of Shareholder, enforceable against Shareholder in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

(c) No Conflict or Default. No filing with, and no permit, order or
authorization of, consent or approval of, or registration, declaration or filing
with, any Governmental Authority or any other Person is necessary for the
execution and delivery of this Agreement by Shareholder, the consummation by
Shareholder of the transactions contemplated hereby and the compliance by
Shareholder with the provisions hereof. None of the execution and delivery of
this Agreement by Shareholder, the consummation by Shareholder of the
transactions contemplated hereby or compliance by Shareholder with any of the
provisions hereof will (i) result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default (or give rise to any
third party right of termination, cancellation, modification or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, permit, contract, commitment, arrangement,
understanding, agreement or other instrument or obligation of any kind,
including any voting agreement, proxy arrangement, pledge agreement,
shareholders agreement or voting trust, to which Shareholder or any of its
controlled Affiliates is a party or by which Shareholder, any of its controlled
Affiliates or any of Shareholder’s or any of its controlled Affiliate’s
properties or assets may be bound, (ii) violate any judgment, order, writ,
injunction, decree or award of any court, administrative agency or other
Governmental Authority that is applicable to Shareholder, any of its controlled
Affiliates or any of Shareholder’s or any of its controlled Affiliate’s
properties or assets or (iii) constitute a violation by Shareholder or any of
its controlled Affiliates of any applicable Law or regulation of any
jurisdiction, and in each case, except for any conflict, breach, default or
violation described above which would not adversely affect in any material
respect the ability of Shareholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

(d) No Litigation. As of the date hereof, there is no Action pending or, to the
knowledge of Shareholder, threatened against Shareholder or any of its
controlled Affiliates at law or in equity before or by any Governmental
Authority that would reasonably be expected to prevent or materially delay or
impair the ability of Shareholder to perform timely its obligations under this
Agreement.

(e) No Fees. Neither Shareholder (other than in Shareholder’s capacity as a
director of Parent) nor any of its controlled Affiliates has retained or
authorized to act any investment banker, broker, finder, financial advisor or
other intermediary or advisor who might be entitled to any investment banker’s,
broker’s, finder’s, financial advisor’s, success, opinion or other similar fee
or commission from Shareholder or any of Shareholder’s Affiliates in connection
with this Agreement, the Merger Agreement or the Transactions.

Section 6. Representations and Warranties of the Company. The Company hereby
represents and warrants to Shareholder as follows:

(a) Authority. The Company has all necessary corporate or other applicable power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
Board of Directors of the Company has adopted resolutions approving the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated by this Agreement, which
resolutions have not been subsequently rescinded, modified or withdrawn. No
other corporate action (including any shareholder vote or other action) on the
part of the

 

5



--------------------------------------------------------------------------------

Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Company and execution and delivery hereof by
Shareholder, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(b) No Conflict or Default. Neither the execution and delivery of this Agreement
by the Company, nor the consummation by the Company of the transactions
contemplated by this Agreement, nor performance or compliance by the Company
with any of the terms or provisions hereof, will (i) conflict with or violate
any provision of the certificate of incorporation, bylaws or other comparable
charter or organizational documents of the Company or (ii) violate any Law
applicable to the Company or any of its Subsidiaries. No consent is necessary
for the execution and delivery of this Agreement by the Company, the performance
by the Company of its obligations hereunder and the consummation by the Company
of the transactions contemplated by this Agreement, other than such consents
that, if not obtained, made or given, would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement.

Section 7. Reliance. Shareholder understands and acknowledges that the Company
is entering into the Merger Agreement in reliance upon Shareholder’s execution,
delivery and performance of this Agreement.

Section 8. Termination. This Agreement shall terminate upon the earliest of
(a) the mutual written agreement of each of the parties hereto, (b) immediately
following the Closing, (c) the termination of the Merger Agreement in accordance
with its terms, (d) the occurrence of a Parent Adverse Recommendation Change and
(e) such date and time as the Merger Agreement shall have been materially
amended or materially supplemented or any material provision thereof waived (in
each case, in accordance with the terms of the Merger Agreement) without the
prior written consent of Shareholder, in a manner (A) that materially increases
the Merger Consideration payable to the holders of the Shares (other than
adjustments in accordance with the terms of the Merger Agreement) or (B) that is
materially adverse to Shareholder relative to other shareholders of Parent
(excluding, in all cases, any amendment, supplement or waiver affecting, or with
respect to, the directors, officers or employees of Parent); provided, that
(i) nothing in this Agreement shall relieve any party hereto from liability for
any breach of this Agreement prior to its termination and (ii) Section 4(c),
this Section 8 and Section 9 (excluding clauses (b) and (c) thereof), shall
survive any termination of this Agreement. For the avoidance of doubt, with
respect to any provisions of this Agreement that survive termination of this
Agreement in accordance with this Section 8, any defined terms used in such
provisions (including any terms defined in the Merger Agreement, which shall
have the meanings set forth therein notwithstanding any termination of the
Merger Agreement) shall continue to have the same meanings as such defined terms
had prior to such termination.

Section 9. Miscellaneous.

(a) No Limitation. Nothing in this Agreement shall be construed to prohibit,
limit or affect Shareholder from (i) taking any action (or omitting to take any
action) solely in his capacity as a director of Parent, including in exercising
rights under the Merger Agreement and/or from taking any action with respect to
any Parent Takeover Proposal solely in his capacity as such a director and
(ii) exercising his fiduciary duties as a director to Parent or its
stakeholders.

(b) Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, Shareholder agrees to, and shall cause its controlled affiliates to,
use reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the arrangements contemplated
hereby. Promptly following the Company’s reasonable written request and without
further consideration, Shareholder shall, and shall cause its controlled
Affiliates to, execute and deliver such additional documents and take all such
further lawful action as may be reasonably necessary or

 

6



--------------------------------------------------------------------------------

desirable to consummate and make effective, in the most expeditious manner
practicable, the arrangements contemplated hereby.

(c) Binding on Successors. Without limiting any other rights the Company may
have hereunder in respect of any Transfer of the Covered Shares, Shareholder
agrees that this Agreement and the obligations hereunder shall attach to the
Covered Shares beneficially owned by Shareholder and its controlled Affiliates
and shall be binding upon any Person to which legal or beneficial ownership of
such Covered Shares shall pass, whether by operation of Law or otherwise,
including, without limitation, Shareholder’s heirs, guardians, administrators,
representatives or successors.

(d) No Ownership Interest. Shareholder has agreed to enter into this Agreement
and act in the manner specified in this Agreement for consideration. Except as
expressly set forth in this Agreement, nothing contained in this Agreement shall
be deemed, upon execution, to vest in the Company any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All rights, ownership and economic benefits of and relating to the Covered
Shares shall remain vested in and belong to Shareholder, and the Company shall
not have any authority to manage, direct, superintend, restrict, regulate,
govern or administer any of the policies or operations of Parent or exercise any
power or authority to direct Shareholder in the voting of any of the Covered
Shares, except as otherwise provided in this Agreement. Nothing in this
Agreement shall be interpreted as creating or forming a “group” or “concert”
with any other Person, including Parent or the Company, for purposes of Rule
13d-5(b)(1) of the 1934 Act, Chapter 5.3 or 5.5 of the Dutch Financial Markets
Supervision Act (Wet op het financieel toezicht) or any other similar provision
of applicable Law or of conferring upon Parent or the Company beneficial
ownership of any Covered Shares.

(e) Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring or required to incur such fees or expenses.

(f) Amendment or Supplement. This Agreement may only be amended or supplemented
at any time by additional written agreements signed by, or on behalf of, the
parties hereto, as may mutually be determined by the parties to be necessary,
desirable or expedient to further the purpose of this Agreement or to clarify
the intention of the parties.

(g) Waiver. Any party may, to the extent permitted by applicable Law, (i) waive
any inaccuracies in the representations and warranties of any other party
hereto, (ii) extend the time for the performance of any of the obligations or
acts of any other party hereto or (iii) waive compliance by the other party with
any of the agreements contained herein or, except as otherwise provided herein,
waive any of such party’s conditions. Notwithstanding the foregoing, no failure
or delay by the Company or Shareholder in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

(h) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the parties without the prior written consent of the
other party. No assignment by any party shall relieve such party of any of its
obligations hereunder. Subject to the preceding two sentences, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section shall be null and void.

(i) Counterparts. This Agreement may be executed in counterparts (each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
electronic communication, facsimile or otherwise) to the other party. This
Agreement shall become effective when each

 

7



--------------------------------------------------------------------------------

party hereto shall have received a counterpart hereof signed by the other party
hereto, it being understood and agreed that all parties hereto need not sign the
same counterpart. Signatures to this Agreement transmitted by electronic mail in
PDF form, or by any other electronic means designed to preserve the original
graphic and pictorial appearance of a document (including DocuSign), will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures.

(j) Entire Agreement. This Agreement, together with any other instruments
delivered hereunder, constitute the entire agreement, and supersede all other
prior agreements and understandings, both written and oral, among the parties
hereto with respect to the subject matter hereof and thereof.

(k) Governing Law; Jurisdiction.

(i) This Agreement, and all claims or causes of action (whether in contract,
tort or otherwise) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice or conflict of laws provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware, except that any provisions of this Agreement which expressly relate to
the fiduciary duties of directors which arise under the laws of the Netherlands
shall be governed by, and construed in accordance with, the laws of the
Netherlands.

(ii) Each party hereto hereby agrees that all actions and proceedings arising
out of or relating to this Agreement or the agreements delivered in connection
herewith or the Transactions or for recognition or enforcement of any judgment
relating thereto shall be heard and determined in the Chancery Court of the
State of Delaware and any state appellate court therefrom sitting in New Castle
County in the State of Delaware (or, if the Chancery Court of the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware) and each party hereto irrevocably and
unconditionally agrees that (A) it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(B) it will not commence any such action or proceeding except in such courts,
(C) it will waive, to the fullest extent it may legally and effectively do so,
any objection that it may now or hereafter have to the laying of venue of any
such action or proceeding in such courts, (D) it will waive, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in such courts and (E) a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

(iii) Each party hereto irrevocably consents to the service of summons and
complaint and any other process whether inside or outside the territorial
jurisdiction of the courts referred to in this Section 9(k) in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the Transactions or for recognition or
enforcement of any judgment relating thereto by mailing copies thereof by
registered or certified United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 9(n). However,
the foregoing shall not limit the right of a party to effect service of process
on the other party by any other legally available method.

(iv) Shareholder shall, no later than ten (10) Business Days following the date
of this Agreement, irrevocably appoint in accordance with applicable Law a
registered agent for service of process in the State of Delaware to accept and
acknowledge service of any and all processes against it in any Action by a party
hereto permitted under the terms of this Agreement, with the same effect as if
Shareholder had been lawfully served with such process in such jurisdiction and
shall maintain such an agent for service and process for the duration of this
Agreement, and Shareholder waives all claims of error by reason of such service;
provided that the party hereto effecting such service shall also deliver a copy
thereof on the date of such service to the other party hereto by facsimile in
accordance with Section 9(n). Shareholder shall confirm such irrevocable
appointment and communicate the identity and address of such registered agent to
the Company within two (2) Business Day of such irrevocable appointment.

 

8



--------------------------------------------------------------------------------

(l) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY
AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9(l).

(m) Specific Enforcement. The parties hereto agree that irreparable damage would
occur for which monetary damages, even if available, would not be an adequate
remedy in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement, this being in addition to any other remedy to
which they are entitled at law or in equity. The parties hereto further agree
not to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to applicable Law or inequitable for any reason. In the event any party
hereto seeks any remedy referred to in this Section 9(m), such party shall not
be required to prove damages or obtain, furnish, provide or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 9(m) and each party hereto waives any objection to
the imposition of such relief or any right it may have to require the obtaining,
furnishing, providing or posting of any such bond or similar instrument. The
parties hereto further agree that (i) by seeking the remedies provided for in
this Section 9(m), a party hereto shall not in any respect waive its right to
seek any other form of relief that may be available to a party hereto under this
Agreement, including monetary damages in the event that this Agreement has been
terminated or in the event that the remedies provided for in this Section 9(m)
are not available or otherwise are not granted, and (ii) nothing contained in
this Section 9(m) shall require any party hereto to institute any proceeding for
(or limit such party’s right to institute any proceeding for) specific
performance under this Section 9(m) before exercising any termination right
under Section 8 (or pursuing damages after such termination), nor shall the
commencement of any action pursuant to this Section 9(m) or anything contained
in this Section 9(m) restrict or limit any party’s right to terminate this
Agreement in accordance with the terms of Section 8 or pursue any other remedies
under this Agreement that may be available then or thereafter.

(n) Notices. All notices, requests and other communications to any party hereto
hereunder shall be in writing and shall be deemed given if (i) emailed (which is
confirmed), (ii) delivered personally (which is confirmed) with a copy by email
or (iii) sent by overnight courier (providing proof of delivery) with a copy by
email to the parties at the following addresses:

if to the Company, to:

Grubhub Inc.

5 Bryant Park, 15th Floor

New York, NY 10018

Attention:   Maggie Drucker, Chief Legal Officer and Secretary

Email:        mdrucker@grubhub.com

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:   Daniel Wolf

                   Laura Sullivan

Email:        daniel.wolf@kirkland.com

                   laura.sullivan@kirkland.com

and

NautaDutilh N.V.

Beethovenstraat 400

1082 PR Amsterdam

The Netherlands

Attention:   Stefan Wissing

Email:         stefan.wissing@nautadutilh.com

if to Shareholder, to:

Jitse Groen

Oosterdoksstraat 80

1011 DK Amsterdam

The Netherlands

Email:         jitse.groen@takeaway.com

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention:   G.J. Ligelis Jr.

Email:         gligelisjr@cravath.com

and

De Brauw Blackstone Westbroek N.V.

Claude Debussylaan 80

1082 MD Amsterdam

The Netherlands

Attention:   Klaas de Vries

Email:         klaas.devries@debrauw.com

or such other U.S. address or email address as such party may hereafter specify
by like notice to the other party hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

(o) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms, provisions
and conditions of this Agreement shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision of this
Agreement is invalid, illegal or incapable of being

 

10



--------------------------------------------------------------------------------

enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law.

(p) Interpretation.

(i) When a reference is made in this Agreement to a Section, such reference
shall be to a section of this Agreement unless otherwise indicated. The headings
and captions contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein and the rules and regulations promulgated thereunder. References to a
Person are also to its permitted assigns and successors. All references to
“days” shall be to calendar days unless otherwise indicated as a “Business Day.”

(ii) The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

[The remainder of this page has been intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer, and Shareholder has signed this Agreement, as of the
date first written above.

 

GRUBHUB INC. By:   /s/ Matt Maloney  

Name: Matt Maloney

Title:   Chief Executive Officer

 

 

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer, and Shareholder has signed this Agreement, as of the
date first written above.

 

SHAREHOLDER /s/ Jitse Groen Name: Jitse Groen

 

DISCLOSED OWNED SHARES 15,318,766 Shares; and

29,775 other Equity Interests (including 5,780

options and 23,995 conditional options)

 

 

 

[Signature Page to Voting and Support Agreement]